                  Case 2:20-cv-01211-RSM Document 7 Filed 09/14/20 Page 1 of 3



 1                                                                     Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10

11     NORTHWEST                                             Case No. 2:20-cv-01211-RSM
       ADMINISTRATORS, INC,
12                                                           STIPULATION
                                                Plaintiff,
13                                                           AND
                  v.                                         ORDER REGARDING
14
                                                             EXTENSION OF TIME TO ANSWER
       BRADY LINEN SERVICES, LLC, a Nevada                   OR OTHERWISE RESPOND TO
15     limited liability company,                            COMPLAINT
16
                                              Defendant.
17

18

19           The parties, by and through their undersigned counsel, stipulate and agree as follows:
20           1.        The time for Defendant Brady Linen Services, LLC to answer or otherwise
21 respond to Plaintiff Northwest Administrators, Inc.’s Complaint shall be extended for twenty-one

22 (21) days to and including September 29, 2020.

23           2.        The parties submit to the Court that they are engaged in settlement discussions
24 concerning the above-captioned matter and that the approval of this stipulation is in the interests

25 of judicial economy.

26

       STIPULATION REGARDING TIME TO                                                   FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 1                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600


     Error! Unknown document property name.
                  Case 2:20-cv-01211-RSM Document 7 Filed 09/14/20 Page 2 of 3




 1

 2           3.      The parties jointly request that the Court enter the Order below.
 3           STIPULATED AND AGREED on September 4, 2020
 4

 5   FOX ROTHSCHILD, LLP                             REID, McCARTHY, BALLEW & LEAHY, LLP
 6

 7   s/ Mary Haddad                                   s/ Russell J. Reid
 8   Mary Haddad, WSBA #30604                        Russell J. Reid, WSBA # 2560

 9
     Attorneys for Defendant Brady Linen           Attorneys for Plaintiff Northwest
10   Services, LLC                                 Administrator

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       STIPULATION REGARDING TIME TO                                                     FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 2                                 1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
                                                                                                     206.624.3600


     Error! Unknown document property name.
                  Case 2:20-cv-01211-RSM Document 7 Filed 09/14/20 Page 3 of 3



                                                ORDER
 1
             The parties having jointly stipulated and agreed, IT IS HEREBY ORDERED:
 2
             1.      Defendant Brady Linen Services, LLC shall answer or otherwise respond to the
 3
     Complaint on or before September 29, 2020.
 4
             IT IS SO ORDERED.
 5
             DATED this 14th day of September, 2020.
 6

 7

 8

 9                                                RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
10

11

12
     Presented by:
13
     FOX ROTHSCHILD, LLP
14

15
     s/ Mary Haddad
16   Mary Haddad, WSBA #30604
17
     Attorneys for Defendant Brady Linen Services, LLC
18

19

20

21

22

23

24

25

26

       STIPULATION REGARDING TIME TO                                              FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 3                             1001 FOURTH AVENUE, SUITE 4500
                                                                                            SEATTLE, WA 98154
                                                                                                 206.624.3600


     Error! Unknown document property name.
